UNITED STA TES DIS TRlCT COURT
NORTHERN DIS TRICT OF NEW VORK

J___DGMENT |N A CiV|L CAS§
Caroiyn Flood

P|airltiff
vs. CASE NUMBER: 1:18-Cv-1275 (DEP)

Nancy A. Berryhi|l

Defendant(s)

Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

|T |S ORDERED AND ADJUDGED:

This matter is before the Court on the parties stipulation to remand of this case for further
administrative proceedings, pursuant to the fourth sentence of 42 U.S.C. § 405(g). lt is hereby
ORDERED that this case should be remanded f`or further administrative proceedings under 42
U.S.C. §405(§). Speciiicaily, for the period prior to September ll, 201?, the administrative law
judge (ALJ) on remand will be instructed to further evaluate the opinion evidence from Drs.
l-lennessey, Stramenga and Udemgba, along with all other evidence of` record, and explain the
weight afforded to the opinions The ALJ will also be directed to further evaluate the claimants
mental impairments and RFC. Further, if` warranted by the expanded record, the ALJ will be
directed to obtain supplemental vocational expert testimony.

All of the above pursuant to the order of the Honorabie David E. Peebles, dated the

12"‘ day of Apri|, 2019.
Ao '\ ?mq q l .: § ;-- `; '?‘
. . j

lCleric ofCourt

sli<athy Rogers
Deputy Clerk

DATED: Aprii 12, 2019

 

 

Federal Rules of Appellate Procedure
Rule 4. Appeal as of nght

(a) Appeal in a Civil Case.

1. (1) nme/or ming a Nance oprpear.

(A) In a civilease, except as provided in Rules 4(a)( l )(B), 4(a)(4), and
4(c), the notice of appeal required by Rule 3 must be filed with the
district clerk within 30 days alter entry of the judgment or order
appealed from.

(B) The notice of appeal may be filed by anypartywithin 60 days alter
entry of thejudgmcnt or order appealed from if one of the parties is:

(i) the United States;

(ii) a United States agency;

(iii) a United States officer or employee sued in an ol’licial capacity; or
(iv) a current or former United States officer or employee sued in an
individual capacity for an act or omission occurring in connection with
duties perfonned on the United States’ behalf- including all instances
in which the United States represents that person when the judgment
or order is entered or tiles the appeal for that person.

(C) An appeal from an order granting or denying an application for a
writ ol' error coram nobis is an appeal in a civil case for purposes of
Rule 4(a).

(2) Filr°ng quore Enrry ofJudgment. A notice of appeal filed after the
court announces a decision or order-but before the cntry of the
judgment or order-is treated as filed on thc date ol' and after the entry.

(3) Mulriple Appeals. lf one party timely files a notice of appeal, any
other party may lile a notice of appeal within 14 days after the date
when the first notice was filed, or within the time otherwise prescribed
by this Rule 4(a), whichever period ends later.

(4) E_g’ecr afc Morion on a Nou'ce oprpeal.

(A) ll` a party timely files in the district court any of the following
motions under the Federal Rules ol‘ Civil Procedure, the time to tile an
appeal nms for all parties from the entry of the order disposing of the
last such remaining motions

(i) for judgment under Rule 50(b);

(ii) to amend or make additional factual findings under Rule SZ(b),
whether or not granting the motion would alter thejudgrnent;

(iii) for attorneys fees under Rule 54 if the district court extends the
time to appeal under Rule 58;

(iv) to alter or amend the judgment under Rule 59;
(v) for a new trial under Rule 59; or

(vi) for relief under Rule 60 if the motion is filed no later than 28 days
alter the judgment is entered.

(B)(i) if a party files a notice of appeal alter the court announces or
enters ajudgntent-but before it disposes of any motion listed in Rule
4(a)(4](A)-the notice becomes effective to appeal a judgment or
order, in whole or in part, when the order disposing of the last such
remaining motion is entered.

(ii) A party intending to challenge an order disposing of any motion
listed in Rule 4(a)(4)(A), or a judgment's alteration or amendment
upon such a motion, must tile a notice ofappeal, or an amended notice

ofappcal-in compliance with Rule 3(c)-within the time prescribed
by this Rule measured from the entry ofthc order disposing ol` the last
such remaining motion.

(5) Morianfor Exrension of Tt‘me.

(A) The district court may extend the time to tile a notice of appeal
if:

(i) a party so moves no later titan 30 days after the time prescribed by
this Rule 4(a) expires; and

(ii) regardless of whether its motion is filed before or during the 30
days after the time prescribed by this Rule 4(a) expires, that party
shows excusable neglect or good causc.

(B) A motion filed before the expiration of the time prescribed in
Rule 4(a)(1) or (3) may be ex parte unless the court requires
otherwise ll`the motion is filed after the expiration of the prescribed
time. notice must be given to the other parties in accordance with
local rules.

(C) No extension under this Rule 4(a)(5) may exceed 30 days after
the prescribed time or 14 days after the date when the order granting
the motion is cntered, whichever is later.

(6) Reapem'ng the Time to Flle an Appeal. The district court may
reopen the time to lite an appeal for a period of 14 days alter the date
when its order to reopen is entered, but only if all the following
conditions are satisfied:

(A) thc court finds that the moving party did not receive notice under
cheral Rule of Civil Procedure 77 (d) of the entry of the judgment
or order sought to be appealed within 21 days after cntry;

(B) the motion is filed within 180 days alter the judgment or order is
entered or within 14 days after the moving party receives notice under
Fedcral Rule of Civil Procedure 77 (d) of the entry, whichever is
earlier; and

(C) the court finds that no party would be prejudiced.
(7) Enny Defined.
(A) A judgment or order is entered for purposes of this Rule 4(a):

(i) if Federal Rule of Civil Proeedure 58 (a) does not require a
separate document, when thejudgment or order is entered in the civil
docket under Federal Rule ofCivil Procedure 79 (a); or

(ii) if` chcral Rule of Civil Froccdure 58 (a) requires a separate
document, when thejudgment or order is entered in the civil docket
under Federal Rule of`Civil Proccdure 79(a) and when the earlier of
these events occurs:

v the judgment or order is set forth on a separate document, or

° 150 days have run from entry of the judgment or order in the civil
docket under Federal Rule of Civil Procedurc 79 (a).

(B) A failure to set forth a judgment or order on a separate document
when required by Federal Rule ol` Civil Proceduro 58 (a) does not
affect the validity of an appeal from thatjudgment or order,

